The appellant here, Myrick, moves to strike from the record the transcript of the judgment of the justice of the peace, in which court the case originated and was tried, especially the judgment of the justice of the peace and the appeal bond.
The case originated in a court of the justice of the peace and was appealed to the circuit court where the case was tried de novo.
The record here does not show that the judgment of the justice of the peace or any other part of the transcript was offered in evidence, and no part of said transcript was marked by the stenographer as a part of the trial of the case.
It does not appear from an examination of the record that the transcript of the justice of the peace or any part thereof was either competent or relevant to the issue involved in the lower court.
Although the movant here seems to take the position that the transcript of the justice of the peace was a necessary part of the evidence in the case, his position is not maintainable. There are cases where the copy of the judgment of a justice of the peace court on trial of the case on appeal in the circuit court is competent where it is relevant to the issue then on trial and where relevant may be offered without introducing the original judgment of the justice of the peace. Broadus v. Calhoun,139 Miss. 28, 103 So. 808.
The transcript of the record in the justice of the peace court is properly a part of the record in this court, although not offered in evidence.
Motion overruled. *Page 705